DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4, 9, 15-19 and 28-33 are allowed.
The prior art, when taken as a whole, neither anticipates nor renders prima facie obvious the claimed invention as recited in at least claim(s) 4. There are no prior art teachings that would otherwise supplement or substitute the teachings of Lee’279 in view of Lee’876, Brendeng and Maurer, discussed in the Non-Final Action mailed on 4/15/2022,  to arrive at the claimed invention. The prior art fails to teach the arrangement of “wherein the gaseous BOG separated by the gas/liquid separator is discharged from the gas/liquid separator along a sixth supply line, the sixth supply line being joined to the first supply line upstream of a branched point of the bypass line” as claimed. 
Moreover the intended purpose and operating principles of Lee’876, used to modify Lee’279, teaches the specific arrangement (See Fig. 6) of wherein the gaseous BOG separated by a gas/liquid separator (23) is discharged from the gas/liquid separator along a sixth supply line (L5), the sixth supply line is joined downstream of a branched point (annotated by Examiner in Figure 1 below) of the bypass line, opposite to that of what Applicant claims (upstream rather than downstream).  One of ordinary skill in the art would recognize that any modifications to Lee’876 to arrive at the claimed invention would be based on improper hindsight, and would render Lee’279, modified by Lee’876, inoperable for its intended purpose. Assuming arguendo, rearranging the sixth supply line L5, of Lee’876, to be disposed upstream of the branched point, would change the principles of operation thereof, since BOG within the sixth supply line L5 would deliver BOG to the bypass line L12 as well most likely resulting in unexpected and/or unintended results, which is evidence against a prima facie case of obviousness. Thus, a preponderance of evidence supports the allowability of the claim(s). 

    PNG
    media_image1.png
    551
    921
    media_image1.png
    Greyscale

Figure 1: annotated Fig. 6 of Lee'876.

The prior art, when taken as a whole, neither anticipates nor renders prima facie obvious the claimed invention as recited in at least claim(s) 28. There are no prior art teachings that would otherwise supplement or substitute the teachings of Lee’279 in view of Lee’876, Brendeng and Maurer, discussed in the Non-Final Action mailed on 4/15/2022, to arrive at the claimed invention. The prior art fails to teach the method for discharging lubricating oil according to claim 28, “wherein the method comprises “3) determining, using a controller, to remove condensed or solidified lubricant…discharging the condensed or solidified lubricant oil from the BOG reliquefaction system after being melted or reduced in viscosity by the part or all of the BOG not used as the refrigerant which has been compressed by the compressor” as claimed. Although other prior art teachings, such as Lee’279 provide support for using oil lubricant and filter associated with the compressor (compressor 13; see paragraph 0150, “In particular, in the case of using a compressor (manufactured by Burckhardt) including five cylinders in which three cylinders of the front stage are operated in an oil-free-lubricated method and two cylinders of the rear stage are operated in an oil-lubricated method, BOG needs to be transferred while passing through an oil filter when BOG is branched at the rear stage or 4-stage or more of the compressor.”), the prior art of record does not teach “determining, using a controller, to remove condensed or solidified lubricant…discharging the condensed or solidified lubricant oil from the BOG reliquefaction system after being melted or reduced in viscosity by the part or all of the BOG not used as the refrigerant which has been compressed by the compressor”.
It should also be noted that the intended purpose and operating principles of Lee’876, used to teach a bypass line (Fig. 6, L12) which bypasses BOG around heat exchanger 21, thereby serving as the BOG not used as the refrigerant, can require an oil filter used to remove oil from the reliquifaction system (see paragraph 0156, “It is known that the three cylinders of the front stage are operated in an oil-free-lubricated method and two cylinders of the rear stage are operated in an oil-lubricated method. Therefore, in the case where the compressor manufactured by Burckhardt company is used as the compressor 13 for compressing BOG, the BOG needs to be transferred through an oil filter when the BOG is branched at 4-stage or more of the compressor. However, it is advantageous in that the oil filter need not be used when the BOG is branched at 3-stage or less of the compressor.”) the specific arrangement of removing the oil lubricant at a particular location of the system, that which is not explicitly disclosed by Lee’876, therefore one of ordinary skill in the art would recognize that any modifications to Lee’279, modified by Lee’876, to arrive at the claimed invention would be based on improper hindsight, and would render Lee’279 inoperable for its intended purpose without proof of success, and is evidence against a prima facie case of obviousness. Thus, a preponderance of evidence supports the allowability of the claim(s). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFELD whose telephone number is (571)272-9674. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763                                                                                                                                                                                                        
/MIGUEL A DIAZ/Primary Examiner, Art Unit 3763